Citation Nr: 0115173	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-02 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to burial and plot/internment allowance.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in September 2000.  The appellant is the 
veteran's surviving brother.  The September 2000 decision 
denied the appellant's claims of entitlement to burial and 
plot/internment allowance.  The denial was duly appealed.

The veteran served on active duty from April 1946 to July 
1949.  He died on October [redacted], 1999.  In a rating decision 
dated in September 2000, his death was found to be service-
connected.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The veteran had recognized service with the New 
Philippine Scouts from May 1946 to February 1948.

2.  The veteran died in October 1999; service connection for 
cause of death has been established.

3.  At the time of his death, the veteran was in receipt of 
service connection for pulmonary tuberculosis (PTB), 
compensably rated since separation from service and evaluated 
as 100 percent disabling at the time of his death.


CONCLUSION OF LAW

The veteran's service, consisting of recognized service as a 
Philippine Scout enlisted under Section 14, Public Law 190, 
79th Congress, does not constitute active military service 
for the purpose of entitling the appellant to VA nonservice-
connected burial benefits and plot or interment allowance.  
38 U.S.C.A. § 107(b), (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.8, 3.1600 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The claims folder contains copies of the veteran's military 
separation documents, including a WD AGO Form 53 and VA Form 
3101.  Those records reflect that the veteran served as a 
Private in the Philippine Scouts from April 13, 1946, to July 
28, 1949.

In rating decision of November 1949, service connection was 
granted for pulmonary tuberculosis (PTB).  A 100 percent 
rating was in effect at the time of his death on October [redacted], 
1999.  Service connection was granted for the cause of the 
veteran's death in a rating decision dated in September 2000.

The appellant filed a claim for burial benefits.  In essence, 
it appears that he contends that he is entitled to burial and 
plot/internment allowance because the veteran's death has 
been ruled service-connected. 

In a letter dated in September 2000, the RO informed the 
appellant that he was not entitled to burial and 
plot/internment allowance based on the veteran's recognized 
service.  The RO informed him that the law administered by 
the VA did not provide burial and plot/internment allowance 
to a veteran whose enlistment was under Public Law 190, 79th 
Congress, and that the U.S. Department of the Army certified 
that the veteran served from April 14, 1946, to July 28, 
1949, under the authority of Public Law 190, 79th Congress.  
The appellant appealed that determination.

II.  Analysis

VA regulations provide that, generally, if a veteran's death 
is service-connected, an amount may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  38 C.F.R. § 
3.1600(a).

Service in the New Philippine Scouts under section 14 of 
Public Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), shall not be deemed to have been 
active military, naval, or air service, except for specified 
benefits which do not include service connected disability 
burial benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.8(b).

All enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period. 38 C.F.R. § 3.8(b).  This paragraph does not 
apply to officers who were commissioned in connection with 
the administration of Pub. L. 190.  Id.

Pursuant to 38 C.F.R. § 3.1600(e)(4), burial allowance is not 
payable in the case of a Philippine Scout enlisted on or 
after October 6, 1945, under section 14, Pub. L. 190.

On this issue, the narrow question is whether the veteran had 
qualifying service for service-connected death and burial 
allowance.  As shown, the service department records in the 
claims file reflect that the veteran had recognized service 
from April 1946 to July 1949 in the Philippine Scouts.  
Pursuant to 38 U.S.C.A. § 107(b) and 38 C.F.R. § 3.8, this 
period of service is designated as service with the New 
Philippine Scouts.  The law specifically excludes this type 
of service from service-connected burial benefits.  38 C.F.R. 
§ 3.1600(e)(4).  The only exception is for commissioned 
officers of this period.  However, service department 
certification shows that the highest rank the veteran 
received during his period of recognized service was Private.

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).  Thus, the service evidence which 
reflects that the veteran served as a New Philippine Scout is 
binding upon the Board.

The law specifically excludes the veteran's period and type 
of service for purposes of entitlement to nonservice-
connected burial allowances.  See 38 C.F.R. § 3.1600(e)(4).  
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  Again, as the law 
and not the evidence is dispositive on this issue, it must be 
denied because of lack of legal entitlement.  38 U.S.C.A. § 
107; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA service-connected burial benefits and plot 
or interment allowance is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

